DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 16-20, filed 05/24/2021, with respect to Claim 1 have been fully considered and are persuasive.  The 103 rejection of Claims 1-8, 10, 12-22 have been withdrawn.  
Allowable Subject Matter
Claims 1-8, 10, and 11-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically “wherein a first DNN of the plurality of DNNs is trained based on a first training set of EEG signals of the training set of EEG signals, each EEG signal of the first training set of EEG signals corresponds to a first region of a brain of a respective training subject of the plurality of training subjects, a second DNN of the plurality of DNNs is trained based on a second training set of EEG signals of the training set of EEG signals, each EEG signal of the second training set of EEG signals corresponds to a second region of the brain of the respective training subject of the plurality of training subjects, Reply to Office Action of February 24, 2021the first region is different from the second region, and the set of training subjects is different from the specific subject;” and “the first region of the brain of the specific subject is different from the second region of the brain of the specific subject, the first region of the brain of the specific subject corresponds to an emotional state of the specific subject, the second region of the brain of the specific subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792